department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel number release date cc dom it a saiskow wta-n-102410-00 date uilc memorandum for harry martin fed-state coordinator north-south carolina district from subject lewis j fernandez deputy assistant chief_counsel income_tax accounting north carolina flood relief-- replacement and repair grants for low-income families this technical assistance request is in response to your request for assistance dated date regarding the tax treatment of state payments made to individuals and businesses in north carolina that suffered losses due to the flood damage caused by hurricane floyd technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issues are payments from the state to assist low-income homeowners in replacing repairing or rehabilitating their flood-damaged homes includible in the homeowners’ gross incomes is the state required to file information returns reporting the payments conclusion the payments made by the state to alleviate the effects of disaster conditions on low- income homeowners are in the nature of general welfare and in general are not includible in the homeowners’ gross incomes however homeowners who receive or benefit from payments under this program may be required to include an amount in income if they previously deducted the amount of the loss to which the payment relates the state should not issue forms to homeowners for the payments because the payments are not fixed and determinable income but the state may be required to issue forms to report payments to contractors who perform repair work on the property facts wta-n-102410-00 the general assembly of north carolina declared hurricane floyd the worst natural disaster in the state’s history in the latter part of hurricane floyd caused extensive and prolonged flooding that devastated the civil social economic and environmental well-being of eastern north carolina the entire economic base of that area was undermined making it extremely difficult for individuals to earn income to support themselves and their families in response to the widespread damage caused by hurricane floyd governor jim hunt jr of north carolina proposed a state emergency package consisting of numerous relief programs to assist individuals and small businesses in recovering from this disaster the hurricane floyd recovery act of appropriating funds for a package of relief programs was enacted on date the following disaster assistance program is addressed in this technical assistance the number appeared in the margin of materials in your request for assistance we are providing our assistance regarding other state programs in other memoranda replacement and repair grants for low-income families this program provides relief to homeowners who are not eligible for federal buy-out or small_business administration loans are not covered by insurance and are low income defined as no more than eighty percent of the adjusted median income for the county or for state-wide non-metropolitan areas whichever is greater homeowners who must replace their properties may obtain funds from the state in the form of interest-free loans secured_by a second mortgage on the property no payments are required during the 10-year term of the loan at which point the loan is forgiven if the homeowner is still living in the property if the homeowner sells the property within years the principal must be repaid at the time of sale if the homeowner sells the property within to years a prorated portion of the principal is due upon sale the state will also provide supplemental funds to localities to repair or rehabilitate the flood-damaged homes of low-income homeowners a locality will work with housing specialists to determine who qualifies for assistance the locality then hires contractors or nonprofit groups to do the repair work the housing specialists ensure that the work is done correctly beneficiaries under this program must repay a prorated portion of the grant if the property is sold within years wta-n-102410-00 law and analysis inclusion in gross_income sec_61 of the internal_revenue_code and the income_tax regulations thereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived however the service has held that payments made under legislatively provided social benefit programs for the promotion of general welfare are not includible in an individual’s gross_income the general welfare exception for example in revrul_76_395 1976_2_cb_16 the service concluded that home rehabilitation grants received by low-income homeowners residing in a defined area of a city are in the nature of general welfare and are not includible in their gross_income cid see also revrul_98_19 1998_1_cb_840 relocation payments funded under the same act are not includible in an individual’s gross_income revrul_74_205 1974_1_cb_20 similarly holds that replacement housing payments to assist individuals displaced by federal programs to acquire new dwellings are excludible from gross_income certain payments made for the benefit of members of a particular group though not made to them directly also have been held to be in the nature of general welfare see revrul_75_271 1975_2_cb_23 we conclude that payments under both the replacement and repair programs should be analyzed as grants and not loans because the circumstances that would give rise to a requirement to repay all or part of the amount received are within the recipients' control on that basis we find that the replacement and repair programs are analogous to the programs in the rulings cited above accordingly we conclude that in general payments under the replacement and repair grants program are excluded from the income of the homeowner beneficiaries under the general welfare doctrine however in some cases the homeowners may be required to afford special tax treatment to the payments as described below losses deducted in a prior year individual homeowners who suffered flood damage to their residences and who benefit from the payments described above may have been entitled to claim deductions for casualty losses under sec_165 sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 of the income_tax regulations provides that no portion of a loss is sustained for purposes of a deduction under sec_165 if a reasonable prospect of recovering reimbursement exists we view the assistance provided under the replacement and repair grants program as reimbursement for the flood losses because the assistance is structured to replace wta-n-102410-00 what was lost 74_tc_725 revrul_87_117 1987_2_cb_61 if a reasonable prospect of recovering reimbursement existed in the year of the casualty deductions claimed for related casualty losses were erroneous in order to correct the error the individuals would be required to amend the return on which the casualty_loss deduction was claimed if no reasonable prospect of recovering reimbursement existed in the year of the casualty then deductions in that year for casualty losses were proper the tax_benefit_rule however might require individuals who properly claimed the casualty_loss deductions to include all or a portion of the amount of the deductions in gross_income when they later receive this assistance the tax_benefit_rule ordinarily requires taxpayers to include in gross_income the amount of a prior year deduction when an event occurs that is fundamentally inconsistent with the premise of the deduction see 460_us_370 an event is fundamentally inconsistent with the premise of a deduction if the deduction would have been precluded had the event occurred in the same taxable_year as the deduction id here the event to be considered in reference to the casualty_loss deductions is the receipt of assistance in having a home repaired rehabilitated or replaced if this event had occurred in the same taxable_year as hurricane floyd the related casualty_loss deductions would have been precluded to the extent that the assistance reimbursed the losses thus the receipt of assistance is fundamentally inconsistent with the premise of a deduction under sec_165 and the tax_benefit_rule will require a beneficiary of assistance to include in gross_income the amount of the prior year deduction that does not exceed the assistance to the extent the deduction previously reduced tax see sec_111 recovery_of tax_benefit items sec_1 d iii supports this conclusion providing that a taxpayer who has deducted a loss and in a subsequent year receives reimbursement for the loss must include the reimbursement in gross_income for the taxable_year in which received subject_to the provisions of sec_111 when an event that is fundamentally inconsistent with the premise of a deduction occurs in the context of an exclusionary provision we must resolve the inherent tension between the inclusion required by the tax_benefit_rule and the exclusionary provision cf 460_us_370 nonrecognition_provision and tax_benefit_rule even though the assistance qualifies for exclusion under the general welfare exception we conclude that any inclusion required by the tax_benefit_rule will override the exclusionary rule revrul_76_144 1976_1_cb_17 relating to federally-funded grants to aid individuals unable to meet necessary expenses or serious needs as a result of a major disaster holds that a taxpayer cannot have both the benefit of excluding money from income under the general welfare exception and claiming a deduction based on the loss for which the money compensates it follows that individuals who receive assistance under the replacement and repair grants program will be required to recognize tax_benefit income to cancel out any deduction in a prior year for the compensated losses wta-n-102410-00 information reporting sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of fixed and determinable gains profits and income of dollar_figure or more in a taxable_year to make an information_return sec_1_6041-1 and g provide that payments made by a state or a political_subdivision are subject_to this reporting requirement returns under sec_6041 must be made in general on forms and and a copy furnished to the person to whom the payments are made as used in sec_6041 the term gains profits and income means gross_income thus a payor generally would not be required to make a return under sec_6041 for payments that are not required to be included in the recipient's income sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained we have concluded that payments under the replacement and repair grants program generally will be excludible from the income of the homeowner beneficiaries although assistance beneficiaries may be required to include all or a part of the assistance received in income under the tax_benefit_rule the state would not know whether a recipient deducted the casualty_loss in a prior year or the amount of the tax_benefit if any that taxpayer is required to include in income therefore the assistance payments are not fixed and determinable income to the homeowner beneficiaries and are not reportable under sec_6041 as to them in contrast payments made to contractors or other service providers to perform repairs on the homes of assistance beneficiaries are fixed and determinable income and are generally reportable on form_1099 if the amount_paid to a payee in a calendar_year is dollar_figure or more and the payee is not a corporation or political_subdivision of the state if the state or locality is performing management or oversight functions in connection with a payment to a contractor it is considered the payor required to file form_1099 even though the payment is being made on behalf of a homeowner who would not be required to file form_1099 for example in revrul_93_70 1993_2_cb_294 a bank making progress payments to a contractor from the proceeds of a construction loan was held to be performing management and oversight functions and was required to file forms with regard to the payments when the bank evaluated the cost of the project ensured that the payments were properly applied so as to avoid mechanics' liens and conducted site inspections to determine whether work had been completed accordingly we suggest that you advise the state of north carolina that the payments under the replacement and repair grants programs for the benefit of low-income homeowners are not includible in the homeowners’ gross incomes and that information wta-n-102410-00 reporting on such payments is not required with regard to the homeowner beneficiaries but may be required with regard to contractors who perform repair work on the property further we suggest that you advise the state of north carolina to describe the tax consequences of this assistance to homeowners in language similar to the following the internal_revenue_service has advised us that you need not include in income payments for your benefit in replacing repairing or rehabilitating your flood-damaged home although you may need to include this assistance in income if you previously took a casualty_loss deduction for the home being repaired or replaced see publication casualties disasters and thefts for more information taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_2000_1 2000_1_irb_4 and revproc_2000_2 2000_1_irb_73 respectively if you have any further questions about this memorandum please call george baker at
